Mr. Chief Justice Hernández
delivered the opinion of the court.
The only legal question submitted to our consideration in this case is whether the action brought by Andrea Roble for acknowledgment as the natural daughter of the late Ramón Villamil, with the advantages resulting, has prescribed, as was so decided by the District Court of San Juan, Section 1, in its judgment of August 15 of the present year, which dismissed the complaint with costs against the plaintiff and from which the plaintiff has appealed.
The allegations'made in the complaint filed on April 13 of this year show that the plaintiff was born on November 30, *8951864, and that Ramón Pérez Villamil, ancestor of the defendant succession, died on April 15 of last year.
The acknowledgment sought by Andrea Roble should be governed by the provisions of section 199 of the Revised Civil Code under which an action to claim filiation may be filed at any time within two years after the child shall become of age. And to strengthen our position we refer to the doctrine laid down by this court on May 22 last, in deciding the case of Isabel de Jesús v. Succession of Ramón Pérez Villamil, also to claim filiation, and surrounded by the same circumstances as the case at bar.
Inasmuch as Andrea Roble was born on November 30, 1864, and did not bring the action to claim filiation until April 13 of the present year, when the complaint in this case was filed, it is clear that on the latter date her action had prescribed already or had become extinguished because of the expiration of the period fixed by the section of the code cited.
In support of her appeal the appellant contends that the provisions of section 199 of the Revised Civil Code are not applicable to her case because she was already of age when the said code became effective, and that, therefore, said provision of the code could not deprive her of a right acquired under the Spanish Civil Code, by which and by Act No. 73, approved March 9, 1911, her case should be governed.
It is true that section 137 of the Spanish Civil Code provided that actions for the acknowledgment of natural children can be instituted only during the life of the presumed parents except in the cases specified in said section, and that that provision of law was reenacted by the Act of March 9, 1911, with the modification that such actions can be established not only during the life of the presumptive parents, but also a year after their death. But those provisions of law do not shield or protect Andrea Roble who failed to institute her action while the former civil code was in force, and who by her failure to do so became subject to the provi*896sions of the Eevised Civil Code as to prescription, according to section 4 of the Temporary Provisions for the application of said code. Therefore the right she may have had became extinguished through her lack of diligence and activity in the exercise thereof, as provided for by section 1840 of the said code.
The Act of March 9, 1911, is not applicable to this case because under section 199 of the Revised Civil Code on that date the action to claim filiation had already prescribed and the former law cannot impart life to a dead right. We so stated in the case of Isabel de Jesús v. Succession of Ramón Pérez Villamil, above cited. We now repeat and affirm the entire legal doctrine therein laid down.
For the reasons stated the judgment appealed from should be affirmed.

Affirmed..

Justices MacLeary, Wolf, del Toro and Aldrey concurred.